Per curiam.
Laurence J. Baker is a member of the State Bar of Georgia and the respondent in two separate disciplinary proceedings. In our Docket No. 423 the State Bar alleged in its formal complaint that Baker was employed to represent a client in the adoption of a child. He failed to file a petition for adoption nor did he cause any court proceedings to occur. Yet, he presented his client with an Order of *128Adoption upon which he forged the signature of the Superior Court Judge. He told his client the matter was completed when it had not been done at all.
Decided July 2, 1986
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Respondent admitted his misconduct in a contempt proceeding before the Superior Court and has done the same here. Such misconduct constitutes violations of Standards 3, 4 and 45 of Bar Rule 4-102. The recommendation of the State Disciplinary Board is that respondent be disbarred for these violations.
In Docket No. 502 Baker filed a petition for voluntary surrender of his license admitting violations of Standards 4, 61, 63 and 65 of Bar Rule 4-102. He further admitted that he closed a real estate transaction for a client and thereafter withheld a substantial sum of money which was to have been used to pay taxes. Respondent admitted that he used this money for a personal purpose and therefore failed to render a proper account thereof.
Having admitted these violations, he requested that he be allowed to voluntarily surrender his license to practice law in the State of Georgia, acknowledging that he will be subject to Bar Rules governing reinstatement in effect at any time he should petition for his reinstatement. The State Disciplinary Board recommends that this court allow Mr. Baker to voluntarily surrender his license. We accept this recommendation of the Board and allow Laurence J. Baker to surrender his license to practice law in this state.

So ordered.


All the Justices concur.